940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth R. HENLEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1050.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1991.

1
Before MERRITT, Chief Judge, BOGGS, Circuit Judge, and HULL, Chief District Judge.*

ORDER

2
Kenneth R. Henley appeals the district court's decision affirming the Secretary's decision to cease his social security disability insurance and supplemental security income benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  All counsel of record have waived oral argument.


3
Based on applications filed for disability insurance and supplemental security income benefits on May 21, 1982, the Secretary granted Henley benefits effective April 4, 1981 due to a nonhealing fractured ulna.  Henley also alleged a disability due to double vision, a back and leg problem and dizziness.  The Secretary later determined that his disability had ceased in November 1983 and that benefits would terminate in January 1984.  An administrative law judge (ALJ) upheld the cessation determination but the Appeals Council vacated his decision


4
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on November 20, 1990, as adopted by the district court by its order filed on December 12, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation